                             UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION
                             DOCKET NO. 3:20-cv-595-FDW-DCK
 JENNIFER McCREARY, BETTY OWEN, )
 and LYDIA POSTOLOWSKI, on behalf of )
 themselves and all others similarly situated, )
                                               )
        Plaintiffs,                            )
                                               )            ORDER
 vs.                                           )
                                               )
 FILTERS FAST LLC,                             )
                                               )
        Defendant.                             )
                                               )

       THIS MATTER is before the Court on the parties’ Joint Motion to Further Stay the Case

(Doc. No. 29). For the reasons stated in the motion, the Court GRANTS the motion. The Court

will STAY the case until October 4, 2021. This matter is approaching the one-year mark, and no

case management order has issued to move this case forward. The parties are cautioned that the

Court does not intend to stay this case indefinitely while the Wisconsin Case remains unresolved.

       IT IS THEREFORE ORDERED that the parties’ Joint Motion to Further Stay the Case

(Doc. No. 29) is GRANTED. This matter shall be stayed until October 4, 2021.

       IT IS SO ORDERED.


                                    Signed: September 2, 2021




      Case 3:20-cv-00595-FDW-DCK Document 30 Filed 09/03/21 Page 1 of 1
